        Case 1:20-cv-04541-LTS-KHP Document 83 Filed 05/25/21 Page 1 of 1
                                                                            Davis+Gilbert LLP
                                                                            1675 Broadway
                                                                            New York, NY 10019
                                                                            212 468 4800
                                                                            dglaw.com




                                                                            Joshua H. Epstein
                                                                               d 212 468 4869
May 25, 2021                                                              jepstein@dglaw.com

Via ECF

The Hon. Katharine H. Parker
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Re:      The Gap, Inc. v. Ponte Gadea New York LLC
         Case No. 1:20-cv-4541 (LTS) (KHP)

Dear Magistrate Judge Parker:

        We represent plaintiff The Gap, Inc. (“Gap”) in the above-captioned action. In
connection with Your Honor’s request during today’s Inquest Hearing, we have attached a PDF
copy of the PowerPoint slides used by Gap’s counsel Michael Geibelson during his presentation
to the Court at the Inquest Hearing.

       We are available to address any questions Your Honor may have regarding the above at
the Court’s convenience.

Respectfully submitted,

Joshua H. Epstein

Joshua H. Epstein




2114225.1 07295-0020-018
